Citation Nr: 1511010	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a separate disability rating for neurological manifestations of service-connected low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from October 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case has since been transferred to the Cleveland, Ohio RO.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2008.  A transcript of the hearing is associated with the claims file.  

In an April 2013 decision, the Board denied a separate rating for neurological manifestations of service-connected low back strain.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued a memorandum decision which set aside the Board's April 2013 decision and remanded the matter to the Board for proceedings consistent with the memorandum decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in December 2012.  In the October 2013 memorandum decision, the Court noted the VA examiner's statement that there was no history of radiculopathy or sciatica.  In its decision, the Court noted that the examiner's statement was contradicted by the record, as the examiner overlooked a history of a number of neurological deficits, citing a January 2010 examination report stating that test showed "neurological deficits with L5 radiculopathy"; 1983 examination report listing an impression that included "recurrent left sciatica"; and 2005 examination report noting complaint of "numbness when his sciatica flares up."  The Court found that while the examiner was free to determine, as she did, that the Veteran did not currently possess a neurological deficit, the Court could not determine whether acknowledgment of the conditions outlined above would have changed the examiner's opinion.  The Court noted that if the examiner's opinion was colored by her mistaken presumptions, then the opinion has no probative value.  Moreover, the Court found that the examiner did not answer the question of whether any neurological deficits that were present during the pendency of the claim were related to service.  The Court found that a remand was warranted to obtain an adequate medical opinion.  Based upon the foregoing, a remand is warranted in order to obtain a new VA examination to address whether the Veteran has neurological manifestations of service-connected low back strain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination of his lumbar spine.  The claims file, to include a copy of this remand and the October 2013 memorandum decision, must be made available for the examiner's review.  The VA examiner must indicate that the claims file was reviewed.  Any studies and tests deemed necessary by the examiner should be accomplished.  The examiner should:
 
(a) identify any current neurological manifestations of the Veteran's lumbar spine disability, including degenerative disc disease, sciatica and radiculopathy, that were manifest at any time during the pendency of this claim (2003 through present).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

(b) specifically identify any affected nerve and indicate whether there is incomplete or complete paralysis of the nerve.

(c) if there is incomplete paralysis, the VA examiner should state whether it is mild, moderate, moderately severe, or severe.

(d) indicate whether it is at least as likely as not that any current neurological pathology identified above (to include degenerative disc disease, sciatica, radiculopathy, if diagnosed or identified during the pendency of this claim) is proximately due to, or alternatively, aggravated (permanently worsened beyond the natural progression of the disorder) by the Veteran's service-connected low back strain, or is otherwise related to his military service.

(e). In responding to this inquiry and in order to comply with the Court's directives, the examiner should consider a January 2010 examination report stating that a test showed "neurological deficits with L5 radiculopathy"; 1983 examination report listing an impression that included "recurrent left sciatica"; and 2005 examination report noting complaint of "numbness when his sciatica flares up."  Additionally , the examiner's opinion should reflect consideration of the Veteran's complaints of symptoms of radiating pain and tingling in the legs as noted in the examination reports as well as the Veteran's February 2008 hearing testimony in which he stated that he had tingling in his leg.

2.  Following the completion of the requested development, review the record and determine if a separate rating is warranted for neurological manifestations of low back strain.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




